DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is in response to the amendment filed December 18, 2020.  Claims 24-28, 30-33, 42, and 43 are amended.  Claims 33-43 remain withdrawn.  Claims 24-32 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim 24 have been considered but are moot because the arguments are to the claim as amended and subject to a new ground of rejection that does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US 20150174372).
	Regarding claims 24-32, Kaiser discloses a sheath for a surgical instrument, the sheath comprising:
	(claim 24) a sleeve having a distal end and a proximal end (110); and
	a retention mechanism at a proximal end portion of the sleeve (10), the retention mechanism comprising:
		a sleeve attachment portion configured to be attached to the sleeve at the proximal end portion (12); and
		a locking collar extending from the sleeve attachment portion (60 + 80),
	wherein the locking collar is configured to receive a connector portion of a surgical instrument (see Figs. 6A-B), and
	wherein the locking collar comprising a locking feature (64) deflectable from a first position at which the locking feature is undeflected (see Fig. 6A) to a second position at which the locking feature is laterally outwardly deflected relative to the first position (see Fig. 6B);
	(claim 25) wherein the locking collar is configured to resiliently deform to move the locking feature between the first position and the second position in response to a force acting on the locking collar (spring portion 80 resiliently deforms);
	(claim 26) wherein the locking collar has a circular interior transverse cross-section in the first position (see Fig. 6A) and has an elongate interior transverse cross-section in the second position (see Fig. 6B);
	(claim 27) wherein a laterally inward directed force on a portion of the locking collar placed the locking feature in the second position (see Figs. 6A-B);
	(claim 28) wherein the portion of the locking collar comprises force application surfaces positioned at opposite lateral sides of the locking collar at a proximal end portion of the retention mechanism (the surface of actuator 30 and the bottom surface of the sleeve attachment portion 12);
claim 29) wherein the sleeve has one of a circular interior transverse cross-section and an elongated interior transverse cross-section (see Figs. 6A-B);
	(claim 30) wherein the locking collar comprises oppositely disposed resilient portion configured to deflect laterally outwardly when the locking feature is in the second position (80);
	(claim 31) wherein the retention mechanism further comprises one or more longitudinally extending splines on an inner surface of the sleeve attachment portion, the one or more longitudinally extending splines configured to interact with one or more complimentary features of the connector portion in the first position of the locking feature to prevent rotation of the sheath relative to the surgical instrument (the projections on the interior of wall 23 that define the slots for receiving portion 35 of the actuator 30, the interaction with the actuator 30 allowing for interaction to the outer surface or complimentary features of the connector portion to prevent both axial and rotation movement of the instrument 110 as described in [0009]); and
	(claim 32) wherein in the second position, the locking feature is configured to engage with the connector portion to prevent axial movement of the sheath relative to the surgical instrument ([0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771